Order filed November 10, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-15-00652-CV
                                  ____________

                         LINDA M. SMITH, Appellant

                                       V.

                           MARY DAVIS, Appellee


                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-09413

                                    ORDER

      Appellant’s brief was filed on September 15, 2015. On October 5, 2015, the
court issued an order instructing appellant to file an amended brief in compliance
with Rule 38 of the Texas Rules of Appellate Procedure.

      On November 2, 2015, appellant filed an amended brief, which also failed to
comply with Rule 38 of the Texas Rules of Appellate Procedure. Specifically,
appellant has failed to provide “clear and concise argument for the contentions
made, with appropriate citations to authorities and to the record.” Tex. R. App. P.
38.1(i).

      Pursuant to Rule 38.9, we strike appellant’s brief filed November 2, 2015.
Appellant is ordered to file a brief that complies with the Texas Rules of Appellate
Procedure within 15 days of the date of this order. See Tex. R. App. P. 38.1.

      If appellant files another brief that does not comply with Rule 38, the court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas
Rule of Appellate Procedure 38.8(a), where an appellant has failed to file a brief,
we may dismiss the appeal for want of prosecution. If appellant fails to timely file
a brief in accordance with Rule 38, the appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 38.8(a)(1).



                                     PER CURIAM